                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


Thomas Smith,
                 Plaintiff,
      vs.                                         18-CV-12156
Ally Financial, Inc.,
                 Defendant.                       HONORABLE
                                              TERRENCE G. BERG


                        ORDER OF DISMISSAL
     The Court was notified that the parties had reached a resolution in

this matter. Therefore, the case will be dismissed.

     Accordingly, it is ORDERED that the Complaint is DISMISSED

WITH PREJUDICE. The Court retains jurisdiction over this matter to

enforce the terms of the settlement agreement. See, e.g., Moore v. United

States Postal Serv., 369 Fed. App’x 712 (6th Cir. 2010).

            SO ORDERED.

                                  BY THE COURT:
                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  UNITED STATES DISTRICT JUDGE
